DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-15, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface of the substrate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the substrate top surface” is one way to resolve the indefiniteness issue.
Claim 1 recites the limitation "the top surface of the substrate" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the substrate top surface” is one way to resolve the indefiniteness issue.

Claim 1 recites the limitation "the parallel linear trenches" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of parallel linear trenches” is one way to resolve the indefiniteness issue.
Claims 2-3, 5-7, and 26 depend from claim 1.
Claim 8 recites the limitation "the inlet and the outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the substrate top surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same or distinct structural element from the “top surface” recited in line 2.
Claim 8 recites the limitation "each parallel linear trench" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “each parallel trench” is one way to resolve the indefiniteness issue.
Claim 8 recites the limitation "the plurality of plurality of parallel trenches" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of parallel trenches” is one way to resolve the indefiniteness issue.

Claim 8 recites the limitation "the plurality of parallel linear trenches" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of parallel trenches” is one way to resolve the indefiniteness issue.
Claim 8 recites the limitation "the parallel linear trenches" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of parallel trenches” is one way to resolve the indefiniteness issue.
Claims 9, 12, and 13 depend from claim 8.
Claim 14 recites the limitation "the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the micro-colorimetric sensor” is one way to resolve the indefiniteness issue.
Claim 27 recites the limitation "each parallel linear trench" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “each parallel trench” is one way to resolve the indefiniteness issue.
Claim 15 recites the limitation "the inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the imager" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the microcolorimetric sensor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the micro-colorimetric sensor” is one way to resolve the indefiniteness issue.
Claim 15 recites the limitation "the at least a part of each image" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “at least a part of each color image” is one way to resolve the indefiniteness issue.
Claim 15 recites the limitation "at least a part of each image" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “at least a part of each color image” is one way to resolve the indefiniteness issue.
Claim 10 recites the limitation "the tracking of an intensity or an absorbance change and tracking of moving of an intensity or absorbance change of each image" in line 1-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the tracking of an intensity or an absorbance change of at least a part of each color image and the tracking a moving of intensity or an absorbance pattern of at least a part of each color image” is one way to resolve the indefiniteness issue.

Claim 10 recites the limitation “each image" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “each color image” is one way to resolve the indefiniteness issue.
Appropriate corrections are required.

Allowable Subject Matter
Claim 1 and claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5-7, 9-10, 12-15, and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-15, and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Indefinite claim language under 35 U.S.C. 112(b) (see: rejections above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J EOM/           Primary Examiner, Art Unit 1797